DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  June 13, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
	Claims 1, 7, 8, 12, and 13 are currently pending. 
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2021.

Declaration under 37 CFR 1.130(a)
3.	The declaration under 37 CFR 1.130 filed on June 13, 2022 is sufficient to overcome art rejections based on Moon (EbioMedicine 11 (2016) pages 285-295, pub online 8/13/2016). 
 


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 8, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between (i) cortisol or PER1/ARNTL levels and the circadian rhythm of a subject and (ii) the circadian rhythm of a subject and mania, depression and mixed mania. These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “embodying” the circadian rhythm as an optimized sine function by acquiring the measure concentration of cortisol as time series data (clm 1 and 7). The broadest reasonable interpretation of the “embodying” step is that it encompass data analysis that can be performed in the human mind.  For example, one may “embody” the circadian rhythm by looking at a graph showing how the marker levels rise and fall over a time period.
The claims recite a step of “determining” an acrophase in a circadian rhythm, wherein the acrophase is a time when the circadian rhythm as the optimized sine function reaches a maximum peak (clm 1 and 7). The broadest reasonable interpretation of the “determining” step is that it encompass data analysis that can be performed in the human mind.  For example, one may “determine” the acrophase by looking for the peak on a graph showing how the marker levels rise and fall over a time period.
The claims recite a step of “comparing” the acrophase of the circadian rhythm with the acrophase of the circadian rhythm of a normal person to determine if the acrophase is ahead or delayed (clm 1 and 7). The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental processes. For example, one may “compare” two different acrophases by looking for the peaks on  graphs showing how the marker levels rise and fall over a time period for a subject and a normal person. 
The claims recite a step of “diagnosing” the  subject with mania, depression, or mixed mania (clm 1 and 7). The broadest reasonable interpretation of the “diagnosing” step is that it may be accomplished by a mental processes. For example, one may “diagnose” mania, depression, or mixed mania by thinking about whether the acrophase of the subject is ahead or delayed in comparison to the normal person. 
The claims recite a step of “calculating” a value from the expression levels of PER1 and ARNTL by dividing the measured expression level of PER1 by the measured expression level of ARNTL (clm 7). Mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 
  	Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is noted that the claims as amended now recite an additional step of “providing” psychiatric treatment to the subject diagnosed with mania, depression, or mixed mania for 2-4 weeks (clm 1 and 7). It is noted that a claim limitation can integrate a judicial exception by applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  Examples of “treatment” and “prophylaxis” limitations include (but are not limited to) administration of medication, surgery, radiation therapy, phototherapy, physiotherapy, acupuncture, and the like. The treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exceptions.  In the instant case the step of “providing” psychiatric treatment is not particular, and is instead merely instructions to “apply” the exception in a generic way. In fact the claims encompass providing the same treatment to the subject whether they are diagnosed with mania, depression, or mixed mania.  Finally it is noted that the step of “providing” psychiatric treatment broadly encompasses mental activities. For example, “psychiatric treatment” broadly encompasses various forms of psychotherapy (i.e. talking to a therapist) or suggesting to the subject that they take a specific drug. For these reasons the “providing” step does not integrate the judicial exceptions into a practical application. 
In addition to the judicial exceptions the claims recite steps of collecting a biological sample from a subject for 24-48 hours with an interval of 2-6 hours and measuring cortisol or PER1 and ARNTL. These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of collecting a biological sample from a subject for 24-48 hours with an interval of 2-6 hours and measuring cortisol or PER1 and ARNTL. The steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Measuring merely instructs a scientist to use any technique to detect cortisol or PER1 and ARNTL. The claim does not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known.  
For example Novakova (Bipolar Disord 2015 May; 17(3) pages 303-314) teaches that they determined the change of salivary melatonin levels and PER1 and Nr1d1 expression levels in buccal epithelial cells obtained from subjects experiencing manic episodes over a 24 hour period (see Fig 1b and 3a). Novakova teaches that sample collection started at 7am and continued every four hours throughout the 24 hour period (page 305, col 2). 
Additionally Cho (Scientific Reports 6:31846 Pub 8/22/2016) teaches that saliva and buccal cells were collected 5 times a day for two consecutive days.  Molecular circadian rhythms were analyzed using sine regression.  Circadian rhythms of cortisol and relative PER1/ARNTL gene expression showed a delayed acrophase in both groups after bright light exposure (abstract). 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 101. In the response the Applicants argue that claims 1 and 7 have been amended to recite an additional step of providing a psychiatric treatment to the subject following the determination of the change in the subject’s circadian rhythm and subsequent diagnosis with mania, depression, or mixed mania. The Applicants argue that the amended independent claims now include an additional element that integrates the judicial exception into a practical application.  
This argument has been fully considered but is not persuasive. It is noted that the claims as amended now recite an additional step of “providing” psychiatric treatment to the subject diagnosed with mania, depression, or mixed mania for 2-4 weeks (clm 1 and 7). It is noted that a claim limitation can integrate a judicial exception by applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  Examples of “treatment” and “prophylaxis” limitations include (but are not limited to) administration of medication, surgery, radiation therapy, phototherapy, physiotherapy, acupuncture, and the like. The treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exceptions.  In the instant case the step of “providing” psychiatric treatment is not particular, and is instead merely instructions to “apply” the exception in a generic way. In fact the claims encompass providing the same treatment to the subject whether they are diagnosed with mania, depression, or mixed mania.  Finally it is noted that the step of “providing” psychiatric treatment broadly encompasses mental activities. For example, “psychiatric treatment” broadly encompasses various forms of psychotherapy (i.e. talking to a therapist) or suggesting to the subject that they take a specific drug. For all of these reasons  the “providing” step does not integrate the judicial exceptions into a practical application. The rejection is maintained. 


6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634